UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number: 811-05569 FRANKLIN UNIVERSAL TRUST (Exact name of registrant as specified in charter) ONE FRANKLIN PARKWAY, SAN MATEO, CA 94403-1906 (Address of principal executive offices) (Zip code) CRAIG S. TYLE, ONE FRANKLIN PARKWAY, SAN MATEO, CA 94403-1906 (Name and address of agent for service) Registrant's telephone number, including area code: (650) 312-2000 Date of fiscal year end: 8/31 Date of reporting period: 8/31/14 Item 1. Reports to Stockholders. Contents Annual Report Franklin Universal Trust 1 Performance Summary 5 Annual Shareholders Meeting 6 Important Notice to Shareholders 7 Dividend Reinvestment and Cash Purchase Plan 8 Financial Highlights and Statement of Investments 10 Financial Statements 20 Notes to Financial Statements 24 Report of Independent Registered Public Accounting Firm 30 Tax Information 31 Board Members and Officers 32 Shareholder Information 37 Annual Report Franklin Universal Trust Dear Shareholder: This annual report for Franklin Universal Trust covers the fiscal year ended August 31, 2014. Your Funds Goals and Main Investments Franklin Universal Trusts primary investment objective is to provide high, current income consistent with preservation of capital. Its secondary objective is growth of income through dividend increases and capital appreciation. Performance Overview For the 12 months under review, the Funds cumulative total returns were +16.13% based on net asset value and +16.71% based on market price, as shown in the Performance Summary on page 5. For comparison, the Credit Suisse (CS) High Yield Index, which is designed to mirror the investable universe of the U.S. dollar-denominated high yield debt market, produced a +10.46% total return, 1 and utilities stocks, as measured by the Standard & Poors ® (S&P ® ) 500 Utilities Index, which tracks all electric utility stocks in the broad S&P 500 ® Index, posted a total return of +20.70% for the same period. Performance data represent past performance, which does not guarantee future results. Investment return and principal value will fluctuate, and you may have a gain or loss when you sell your shares. Current performance may differ from figures shown. Economic and Market Overview The U.S. economy continued to show signs of recovery during the 12-month period ended August 31, 2014, underpinned by consumer and business spending and rising inventories. Economic activity rebounded strongly in the second quarter of 2014 after severe weather conditions and a slowdown in health care spending led to a contraction in the first quarter. Manufacturing activity expanded during the period under review, 1. Copyright © 2and/or its affiliates. All rights reserved. 2. Source: © 2014 Morningstar. All Rights Reserved. The information contained herein: (1) is proprietary to Morningstar and/or its content providers; (2) may not be copied or distributed; and (3) is not warranted to be accurate, complete or timely. Neither Morningstar nor its content providers are responsible for any damages or losses arising from any use of this information. 3. S&P Dow Jones Indices. Copyright © 2014, S&P Dow Jones Indices LLC. All rights reserved. Reproduction of S&P Dow Jones Indices in any form is prohibited except with the prior written permission of S&P. S&P does not guarantee the accuracy, adequacy, completeness or availability of any information and is not responsible for any errors or omissions, regardless of the cause or for the results obtained from the use of such information. S&P DISCLAIMS ANY AND ALL EXPRESS OR IMPLIED WARRANTIES, INCLUDING, BUT NOT LIMITED TO, ANY WARRANTIES OF MERCHANTABILITY OR FITNESS FOR A PARTICULAR PURPOSE OR USE. In no event shall S&P be liable for any direct, indirect, special or consequential damages, costs, expenses, legal fees or losses (including lost income or lost profit and opportunity costs) in connection with subscribers or others use of S&P index data. The indexes are unmanaged and include reinvestment of any income or distributions. One cannot invest directly in an index, and an index is not representative of the Funds portfolio. The dollar value, number of shares or principal amount, and names of all portfolio holdings are listed in the Funds Statement of Investments (SOI). The SOI begins on page 11. franklintempleton.com Annual Report | 1 FRANKLIN UNIVERSAL TRUST despite slowing in January. Except for a sharp rebound in March, retail sales rose at a modest pace that missed consensus expectations. In the housing market, home sales experienced some weather-related weakness early in 2014 but ticked up in May, and home prices remained higher than a year earlier. The unemployment rate declined to 6.1% in August 2014 from 7.2% in August 2013. 4 Inflation, as measured by the Consumer Price Index, was subdued for the period. U.S. economic growth trends were generally encouraging during the period, despite a contraction in gross domestic product in the first quarter of 2014. In January 2014, the U.S. Federal Reserve Board (Fed) began reducing its bond purchases $10 billion a month, based on largely positive economic and employment data in late 2013. Fed comments made in July and August 2014 indicated the central bank was committed to supporting the U.S. recovery, although policymakers were divided on when to raise key interest rates. Fed Chair Janet Yellen took the middle ground about the exact timing, saying rates could rise sooner than expected and at a brisker pace in the case of “faster convergence” toward the Fed’s labor and inflation goals, or rates could remain low if progress toward the Fed’s goals was slower than expected. The 10-year Treasury yield rose from 2.78% at the beginning of the period to a high of 3.04% on December 31, 2013, mainly because of an improved economic environment and market uncertainty about the Fed’s plans. However, the yield declined to 2.35% at period-end, as investors shifted to less risky assets following the crises in Ukraine and Iraq, growth concerns about emerging markets, record low bond yields in Europe and lower Treasury issuance. Investment Strategy We invest primarily in two asset classes: high yield bonds and utility stocks. Within the high yield portion of the portfolio, we use fundamental research to invest in a diversified portfolio of bonds. Within the utility portion of the portfolio, we focus on companies with attractive dividend yields and with a history of increasing their dividends. Manager’s Discussion During the 12 months under review, the Fund’s primary asset classes, high yield corporate bonds and utility stocks, generated double-digit returns. The yield on the 10-year Treasury declined, driven by some of the same themes that have been prevalent for the past several years, namely ongoing accommodative Fed policies and continued positive but subdued economic growth. These factors tended to support corporate credit quality, and companies took advantage of the low interest rate environment to refinance debt and lock in lower rates. The Fed’s policy of maintaining extremely low short-term interest rates through quantitative easing also pushed investors searching for higher returns into asset classes such as high yield corporate bonds. The resulting investment inflows led to an environment of generally positive technical factors for the asset class as well. The supportive technical factors reversed in July and early August, however, as large outflows caused valuations to decline from the post-recession highs of late June. Portfolio Breakdown 8/31/14 % of Total Investments* Corporate Bonds 64.4 % Utilities Common Stocks 28.9 % Materials Common Stocks 1.8 % Natural Resources Common Stocks 1.4 % Senior Floating Rate Interests 0.8 % Convertible Preferred Stocks 0.2 % Preferred Stocks 0.1 % Transportation Common Stocks 0.1 % Short-Term Investments & Other Net Assets 2.3 % *Percentage of total investments of the Fund. Total investments of the Fund include long-term and short-term investments and other net assets, excluding long-term debt issued by the Fund. Given the combination of generally supportive technical and fundamental factors, the average yield spread over Treasuries declined from 5.0 to 4.3 percentage points. 1 Spread narrowing combined with the decline in Treasury yields and below-average default rate contributed to a +10.46% total return for high yield bonds in the CS High Yield Index. 1 Utility stocks also benefited from declining interest rates over the period, as well as from investor appetite for investments offering relatively high dividend yields. Utility stocks, as measured by the S&P 500 Utilities Index, returned +20.70% during the period based on robust demand and generally solid earnings. 4. Source: Bureau of Labor Statistics. 2 | Annual Report franklintempleton.com FRANKLIN UNIVERSAL TRUST High Yield Corporate Bonds The Fund benefited from an overweighted position in the energy sector and an underweighted position in retailing relative to the CS High Yield Index. Commodity prices generally supported the energy sector, as severely cold winter weather at the beginning of 2014 enabled a rally in natural gas prices while oil prices remained robust. The industry also benefited from operational and cost efficiencies as companies began development drilling in many shale oil fields. Ongoing mergers and acquisitions activity also supported the sector. Retailing underperformed as industry-wide lower store traffic since last fall and the resultant increase in promotional activity led many retailers to underperform expectations. In this environment, several of the more highly indebted, stressed retailers declined considerably in value. The Funds performance in the high yield asset class was hindered by an overweighted position in the wireless communications industry 5 and an underweighted position in the telecommunication services industry relative to the CS High Yield Index. The wireless communications industry was weighed down by the performance of its largest issuer, Sprint, after the company announced that it would not pursue the acquisition of rival T-Mobile. Investors had hoped the acquisition would boost profitability and lessen competition, but government regulators expressed concerns about the impact the proposed merger could have on competition in the industry. The telecommunication services industry benefited from consolidation, as potential synergies from mergers could help offset ongoing fundamental business declines. Utility Stocks The Funds utilities sector delivered strong absolute performance during the period, in line with the S&P 500 Utilities Index, but this performance slightly lagged that of the S&P 500 Index. The sector, which historically has had a high correlation to long-term fixed income markets, continued to benefit from benign inflationary expectations, which helped keep long-term interest rates low. Regulated utilities continued to perform well from a fundamental perspective, as this component of the utilities sector experienced growth opportunities through infrastructure investment. Edison International and American Electric Power, two U.S. electric utility companies that benefited from strong infrastructure need in their service territories, Top 10 Holdings* Based on Total Investments** 8/31/14 vs. 8/31/13 Issuer 8/31/14 Dominion Resources Inc. % Duke Energy Corp. % Sempra Energy % NextEra Energy Inc. % The Southern Co. % Edison International % CenterPoint Energy Inc. % American Electric Power Co. Inc. % Pinnacle West Capital Corp. % Entergy Corp. % Issuer 8/31/13 Duke Energy Corp. % Dominion Resources Inc. % The Southern Co. % Sempra Energy % NextEra Energy Inc. % CenterPoint Energy Inc. % Pinnacle West Capital Corp. % Alliant Energy Corp. % Edison International % American Electric Power Co. Inc. % *Excludes money market funds. **Percentage of total investments of the Fund. Total investments of the Fund include long-term and short-term investments and other net assets, excluding long-term debt issued by the Fund. outperformed the utilities market during the period. Utilities companies that relied on market fundamentals through the sale of their own electricity and natural gas benefited from improved pricing for those commodities during the period, which was driven by improved supply and demand fundamentals and harsh winter weather conditions in North America. FirstEnergy underperformed its sector peers and was negatively impacted by a 35% dividend reduction during the period. Overall, the Funds utilities positions continued to focus on regulated, dividend-paying companies. 5. Wireless communication holdings are in telecommunication services in the SOI. franklintempleton.com Annual Report | 3 FRANKLIN UNIVERSAL TRUST Thank you for your continued participation in Franklin Universal Trust. We look forward to serving your future investment needs. Sincerely, The foregoing information reflects our analysis, opinions and portfolio holdings as of August 31, 2014, the end of the reporting period. The way we implement our main investment strategies and the resulting portfolio holdings may change depending on factors such as market and economic conditions. These opinions may not be relied upon as investment advice or an offer for a particular security. The information is not a complete analysis of every aspect of any market, country, industry, security or the Fund. Statements of fact are from sources considered reliable, but the investment manager makes no repre- sentation or warranty as to their completeness or accuracy. Although historical performance is no guarantee of future results, these insights may help you understand our investment management philosophy. CFA ® is a trademark owned by CFA Institute. 4 | Annual Report franklintempleton.com FRANKLIN UNIVERSAL TRUST Performance Summary as of August 31, 2014 Your dividend income will vary depending on dividends or interest paid by securities in the Fund’s portfolio, adjusted for operating expenses. Capital gain distributions are net profits realized from the sale of portfolio securities. Total return reflects reinvestment of the Fund’s dividends and capital gain distributions, if any, and any unrealized gains or losses. Total returns do not reflect any sales charges paid at inception or brokerage commissions paid on secondary market purchases. The performance table does not reflect any taxes that a shareholder would pay on Fund dividends, capital gain distributions, if any, or any realized gains on the sale of Fund shares. Share Prices Symbol: FT 8/31/14 8/31/13 Change Net Asset Value (NAV) $ 8.34 $ 7.61 +$ 0.73 Market Price (NYSE) $ 7.39 $ 6.76 +$ 0.63 Distributions Dividend Income 9/1/13–8/31/14 $ 0.4725 Performance 1 Cumulative Average Annual Average Annual Total Return 2 Total Return 2 Total Return (9/30/14) 3 Based Based on Based Based on Based Based on on NAV 4 Market Price 5 on NAV 4 Market Price 5 on NAV 4 Market Price 5 1-Year + % + % + % + % + % + % 5-Year +95.35 % +104.64 % +14.33 % +15.40 % +12.50 % +12.58 % 10-Year +146.72 % +168.88 % +9.45 % +10.40 % +8.91 % +9.66 % Performance data represent past performance, which does not guarantee future results. Investment return and principal value will fluctuate, and you may have a gain or loss when you sell your shares. Current performance may differ from figures shown. All investments involve risks, including possible loss of principal. Bond prices generally move in the opposite direction of interest rates. As prices of bonds in a fund adjust to a rise in interest rates, the Fund’s share price may decline. Investments in lower rated bonds include higher risk of default and loss of principal. Stock prices fluctuate, sometimes rapidly and dramatically, due to factors affecting individual companies, particular industries or sectors, or general market conditions. In addition to having sensitivity to other factors, securities issued by utility companies have historically been sensitive to interest rate changes. When interest rates fall, utility securities prices, and thus a utilities fund’s share price, tend to rise; when interest rates rise, their prices generally fall. The Fund is actively managed but there is no guarantee that the manager’s investment decisions will produce the desired results. 1. The Fund has a fee waiver associated with its investments in a Franklin Templeton money fund, contractually guaranteed through at least its current fiscal year-end. Fund investment results reflect the fee waiver, to the extent applicable; without this reduction, the results would have been lower. 2. Total return calculations represent the cumulative and average annual changes in value of an investment over the periods indicated. 3. In accordance with SEC rules, we provide standardized average annual total return information through the latest calendar quarter. 4. Assumes reinvestment of distributions based on net asset value. 5. Assumes reinvestment of distributions based on the dividend reinvestment and cash purchase plan. franklintempleton.com Annual Report | 5 FRANKLIN UNIVERSAL TRUST Annual Shareholders Meeting March 21, 2014 An annual shareholders meeting of Franklin Universal Trust (Fund) was held on March 21, 2014. At the meeting, the holders of 20,093,292 shares of the Funds common stock were represented in person or by proxy, constituting a quorum. The following persons were elected by the shareholders to serve as Trustees of the Fund. The results of the voting at the meeting are as follows: Shares % of Shares % of Nominees For Voted Withheld Voted Harris J. Ashton % % Sam Ginn % % Edith E. Holiday % % Gregory E. Johnson % % Rupert H. Johnson, Jr. % % J. Michael Luttig % % Frank A. Olson % % Larry D. Thompson % % John B. Wilson % % 6 | Annual Report franklintempleton.com FRANKLIN UNIVERSAL TRUST Important Notice to Shareholders The Funds Board previously authorized an open-market share repurchase program, pursuant to which the Fund may purchase Fund shares, from time to time, up to 10% of the Funds common shares in open-market transactions, at the discretion of management. This authorization remains in effect. franklintempleton.com Annual Report | 7 FRANKLIN UNIVERSAL TRUST Dividend Reinvestment and Cash Purchase Plan The Fund’s Dividend Reinvestment and Cash Purchase Plan (Plan) offers you a prompt and simple way to reinvest dividends and capital gain distributions in shares of the Fund. The Plan also allows you to purchase additional shares of the Fund by making voluntary cash payments. BNY Mellon Investment Servicing (US) Inc. (Plan Agent), P.O. Box 43006, Providence, RI 02940-3006, acts as your Plan Agent in administering the Plan. The complete Terms and Conditions of the Dividend Reinvestment and Cash Purchase Plan are contained in the Fund’s Dividend Reinvestment and Cash Purchase Plan Brochure. Participants may contact the Plan Agent at the address above to obtain a copy of the Brochure. You are automatically enrolled in the Plan unless you elect to receive dividends or distributions in cash. If you own shares in your own name, you should notify the Plan Agent, in writing, if you wish to receive dividends or distributions in cash. If the Fund declares a dividend or capital gain distribution payable either in cash or in stock of the Fund and the market price of shares on the valuation date equals or exceeds the net asset value, the Fund will issue new shares to you at the higher of net asset value or 95% of the then current market price. Whenever the Fund declares a distribution from capital gains or an income dividend payable in either cash or shares, if the net asset value per share of the Fund’s common stock exceeds the market price per share on the valuation date, the Plan Agent shall apply the amount of such dividend or distribution payable to participants to the purchase of shares (less their pro rata share of brokerage commissions incurred with respect to open market purchases in connection with the reinvestment of such dividend or distribution). If the price exceeds the net asset value before the Plan Agent has completed its purchases, the average purchase price may exceed the net asset value, resulting in fewer shares being acquired than if the Fund had issued new shares. All reinvestments are in full and fractional shares, carried to three decimal places. The Fund will not issue shares under the Plan at a price below net asset value. The Plan permits you on a voluntary basis to submit in cash payments of not less than $100 each up to a total of $5,000 per month to purchase additional shares of the Fund. It is entirely up to you whether you wish to buy additional shares with voluntary cash payments, and you do not have to send in the same amount each time if you do. These payments should be made by check or money order payable to BNY Mellon Investment Servicing (US) Inc. and sent to Investment Services, P.O. Box 43006, Providence, RI 02940-3006, Attn: Franklin Universal Trust. Your cash payment will be aggregated with the payments of other participants and invested on your behalf by the Plan Agent in shares of the Fund that are purchased in the open market. The Plan Agent will invest cash payments on approximately the 5th of each month in which no dividend or distribution is payable and, during each month in which a dividend or distribution is payable, will invest cash payments beginning on the dividend payment date. Under no circumstances will interest be paid on your funds held by the Plan Agent. Accordingly, you should send any voluntary cash payments you wish to make shortly before an investment date but in sufficient time to ensure that your payment will reach the Plan Agent not less than two business days before an investment date. Payments received less than two business days before an investment date will be invested during the next month or, if there are more than 30 days until the next investment date, will be returned to you. You may obtain a refund of any cash payment by written notice, if the Plan Agent receives the written notice not less than 48 hours before an investment date. There is no direct charge to participants for reinvesting dividends and capital gain distributions, since the Plan Agent’s fees are paid by the Fund. However, when shares are purchased in the open market, each participant will pay a pro rata portion of any brokerage commissions incurred. The Plan Agent will deduct a $5.00 service fee from each of your voluntary cash payments. The automatic reinvestment of dividends and capital gain distributions does not relieve you of any taxes which may be payable on dividends or distributions. In connection with the reinvestment of dividends and capital gain distributions, if the Fund issues new shares, shareholders receiving such shares generally will be treated as having a distribution equal to the market value of the shares received, and if shares are purchased on the open market, shareholders generally will be treated as having received a distribution equal to the cash distribution that would have been paid. 8 | Annual Report franklintempleton.com FRANKLIN UNIVERSAL TRUST DIVIDEND REINVESTMENT AND CASH PURCHASE PLAN The Fund does not issue new shares in connection with voluntary cash payments. All investments are in full and fractional shares, carried to three decimal places. If the market price exceeds the net asset value at the time the Plan Agent purchases the additional shares, you will receive shares at a price greater than the net asset value. You will receive a monthly account statement from the Plan Agent showing total dividends and capital gain distributions, date of investment, shares acquired and price per share, and total shares of record held by you and by the Plan Agent for you. You are entitled to vote all shares of record, including shares purchased for you by the Plan Agent, and, if you vote by proxy, your proxy will include all such shares. As long as you participate in the Plan, the Plan Agent will hold the shares it has acquired for you in safekeeping, in its name or in the name of its nominee. This convenience provides added protection against loss, theft or inadvertent destruction of certificates. However, you may request that a certificate representing your Plan shares be issued to you. You may withdraw from the Plan without penalty at any time by notifying the Plan Agent, in writing, at the address above. If you withdraw, you will receive, without charge, stock certificates issued in your name for all full shares. The Plan Agent will convert any fractional shares you hold at the time of your withdrawal to cash at current market price and send you a check for the proceeds. If you hold shares in your own name, please address all notices, correspondence, questions, or other communications regarding the Plan to the Plan Agent at the address noted above. If your shares are not held in your name, you should contact your brokerage firm, bank, or other nominee for more information and to determine if your nominee will participate in the Plan on your behalf. The Fund or the Plan Agent may amend or terminate the Plan. You will receive written notice at least 90 days before the effective date of termination or of any amendment. In the case of termination, you will receive written notice at least 90 days before the record date of any dividend or capital gain distribution by the Fund. franklintempleton.com Annual Report | 9 FRANKLIN UNIVERSAL TRUST Financial Highlights Year Ended August 31, Per share operating performance (for a share outstanding throughout the year) Net asset value, beginning of year $ 7.61 $ 7.47 $ 6.87 $ 6.57 $ 5.85 Income from investment operations: Net investment income a 0.47 0.43 0.45 0.45 0.47 Net realized and unrealized gains (losses) 0.73 0.17 0.61 0.31 0.71 Total from investment operations 1.20 0.60 1.06 0.76 1.18 Less distributions from net investment income (0.47 ) (0.46 ) (0.46 ) (0.46 ) (0.46 ) Net asset value, end of year $ 8.34 $ 7.61 $ 7.47 $ 6.87 $ 6.57 Market value, end of year b $ 7.39 $ 6.76 $ 7.38 $ 6.33 $ 6.23 Total return (based on market value per share) 16.71 % (2.45 )% 24.47 % 9.01 % 32.53 % Ratios to average net assets Expenses 1.97 % c 2.34 % 2.46 % 2.51 % 2.63 % Net investment income 5.76 % 5.58 % 6.20 % 6.41 % 7.36 % Supplemental data Net assets, end of year (000’s) $ 209,674 $ 191,223 $ 187,729 $ 172,758 $ 165,075 Portfolio turnover rate 18.25 % 21.95 % 19.40 % 41.60 % 38.23 % Total debt outstanding at end of year (000’s) $ 60,000 $ 60,000 $ 42,000 $ 42,000 $ 42,000 Asset coverage per $1,000 of debt $ 4,495 $ 4,187 $ 5,470 $ 5,113 $ 4,930 Average amount of senior fixed rate Notes per share during the year $ 2.39 $ 1.68 $ 1.67 $ 1.67 $ 1.67 a Based on average daily shares outstanding. b Based on the last sale on the New York Stock Exchange. c Benefit of waiver and payments by affiliates and expense reduction rounds to less than 0.01%. 10 | Annual Report | The accompanying notes are an integral part of these financial statements. franklintempleton.com FRANKLIN UNIVERSAL TRUST Statement of Investments, August 31, 2014 Country Shares Value Common Stocks 41.4% Energy 1.8% Spectra Energy Corp. United States 92,350 $ 3,847,301 Materials 2.3% BHP Billiton PLC, ADR Australia 25,185 1,598,744 Freeport-McMoRan Inc., B United States 80,380 2,923,420 NewPage Holdings Inc. United States 2,400 224,400 4,746,564 Transportation 0.1% a CEVA Holdings LLC United Kingdom 179 215,316 Utilities 37.2% Alliant Energy Corp. United States 40,000 2,339,600 American Electric Power Co. Inc. United States 75,000 4,027,500 CenterPoint Energy Inc. United States 169,800 4,217,832 CMS Energy Corp. United States 65,000 1,985,100 Consolidated Edison Inc. United States 42,000 2,431,380 Dominion Resources Inc. United States 100,000 7,022,000 DTE Energy Co. United States 25,000 1,956,250 Duke Energy Corp. United States 92,520 6,845,555 Edison International United States 75,000 4,435,500 Entergy Corp. United States 50,000 3,870,500 Exelon Corp. United States 55,000 1,838,100 FirstEnergy Corp. United States 60,000 2,054,400 Great Plains Energy Inc. United States 70,000 1,796,900 NextEra Energy Inc. United States 50,000 4,922,500 PG&E Corp. United States 50,000 2,324,000 Pinnacle West Capital Corp. United States 70,000 3,986,500 PPL Corp. United States 80,000 2,770,400 Public Service Enterprise Group Inc. United States 45,000 1,682,550 Sempra Energy United States 50,000 5,298,500 The Southern Co. United States 108,500 4,817,400 UIL Holdings Corp. United States 40,000 1,490,000 Westar Energy Inc. United States 60,000 2,215,800 Wisconsin Energy Corp. United States 40,000 1,813,200 Xcel Energy Inc. United States 60,000 1,923,000 78,064,467 Total Common Stocks (Cost $49,353,891) 86,873,648 Convertible Preferred Stocks 0.2% Transportation 0.2% a CEVA Holdings LLC, cvt. pfd., A-1 United Kingdom 6 9,300 a CEVA Holdings LLC, cvt. pfd., A-2 United Kingdom 388 466,092 Total Convertible Preferred Stocks (Cost $587,093) 475,392 Preferred Stocks (Cost $290,000) 0.2% Diversified Financials 0.2% GMAC Capital Trust I, 8.125%, pfd. United States 11,600 311,808 franklintempleton.com Annual Report | 11 FRANKLIN UNIVERSAL TRUST STATEMENT OF INVESTMENTS Principal Country Amount* Value Corporate Bonds 82.9% Automobiles & Components 1.1% The Goodyear Tire & Rubber Co., senior note, 6.50%, 3/01/21 United States 1,100,000 $ 1,185,250 b International Automotive Components Group SA, senior secured note, 144A, 9.125%, 6/01/18 United States 1,100,000 1,175,625 2,360,875 Banks 3.1% CIT Group Inc., senior note, 5.375%, 5/15/20 United States 500,000 543,125 5.00%, 8/15/22 United States 1,200,000 1,270,500 b 144A, 6.625%, 4/01/18 United States 300,000 335,625 c Citigroup Inc., M, junior sub. bond, 6.30% to 5/15/24, FRN thereafter, Perpetual United States 1,100,000 1,124,053 c JPMorgan Chase & Co., junior sub. bond, 5.00% to 7/30/19, FRN thereafter, Perpetual United States 800,000 798,591 6.00% to 8/01/23, FRN thereafter, Perpetual United States 900,000 927,450 Royal Bank of Scotland Group PLC, sub. note, 6.125%, 12/15/22 United Kingdom 900,000 986,062 5.125%, 5/28/24 United Kingdom 400,000 409,000 6,394,406 Capital Goods 2.1% b Abengoa Finance SAU, senior note, 144A, 8.875%, 11/01/17 Spain 1,500,000 1,675,313 7.75%, 2/01/20 Spain 150,000 164,250 Navistar International Corp., senior note, 8.25%, 11/01/21 United States 900,000 937,125 Oshkosh Corp., senior note, 5.375%, 3/01/22 United States 500,000 513,373 b TransDigm Inc., senior sub. bond, 144A, 6.50%, 7/15/24 United States 200,000 205,250 senior sub. note, 144A, 6.00%, 7/15/22 United States 200,000 203,750 b Zachry Holdings Inc., senior note, 144A, 7.50%, 2/01/20 United States 600,000 634,500 4,333,561 Commercial & Professional Services 1.4% ADS Waste Holdings Inc., senior note, 8.25%, 10/01/20 United States 1,500,000 1,605,000 b Algeco Scotsman Global Finance PLC, senior secured note, first lien, 144A, 8.50%, 10/15/18 United Kingdom 700,000 728,875 United Rentals North America Inc., senior bond, 5.75%, 11/15/24 United States 600,000 630,000 2,963,875 Consumer Durables & Apparel 2.9% KB Home, senior bond, 7.50%, 9/15/22 United States 1,100,000 1,201,750 senior note, 4.75%, 5/15/19 United States 200,000 200,500 senior note, 7.00%, 12/15/21 United States 300,000 324,750 M/I Homes Inc., senior note, 8.625%, 11/15/18 United States 200,000 211,125 Springs Industries Inc., secured note, 6.25%, 6/01/21 United States 100,000 101,000 Standard Pacific Corp., senior note, 6.25%, 12/15/21 United States 700,000 745,500 b Taylor Morrison Communities Inc./Monarch Communities Inc., senior note, 144A, 7.75%, 4/15/20 United States 492,000 535,050 5.25%, 4/15/21 United States 400,000 406,000 5.625%, 3/01/24 United States 700,000 700,000 Toll Brothers Finance Corp., senior bond, 5.625%, 1/15/24 United States 700,000 747,250 Visant Corp., senior note, 10.00%, 10/01/17 United States 900,000 839,250 6,012,175 12 | Annual Report franklintempleton.com FRANKLIN UNIVERSAL TRUST STATEMENT OF INVESTMENTS Principal Country Amount* Value Corporate Bonds (continued) Consumer Services 2.8% b 24 Hour Holdings III LLC, senior note, 144A, 8.00%, 6/01/22 United States 700,000 $ 682,500 Caesars Entertainment Operating Co. Inc., senior secured note, 11.25%, 6/01/17 United States 1,500,000 1,241,250 first lien, 9.00%, 2/15/20 United States 300,000 242,063 b,d Fontainebleau Las Vegas, senior secured note, first lien, 144A, 11.00%, 6/15/15 United States 1,600,000 20,000 b Landry’s Inc., senior note, 144A, 9.375%, 5/01/20 United States 900,000 972,000 MGM Resorts International, senior note, 6.875%, 4/01/16 United States 1,200,000 1,293,000 7.50%, 6/01/16 United States 800,000 872,000 Pinnacle Entertainment Inc., senior note, 6.375%, 8/01/21 United States 500,000 521,250 5,844,063 Diversified Financials 2.9% Ally Financial Inc., senior note, 5.50%, 2/15/17 United States 600,000 641,625 E*TRADE Financial Corp., senior note, 6.375%, 11/15/19 United States 800,000 862,000 General Motors Financial Co. Inc., senior note, 3.25%, 5/15/18 United States 400,000 404,000 GMAC Inc., sub. note, 8.00%, 12/31/18 United States 200,000 234,375 b Neuberger Berman Group LLC/Finance Corp., senior note, 144A, 5.875%, 3/15/22 United States 700,000 754,250 b Nuveen Investments Inc., senior note, 144A, 9.50%, 10/15/20 United States 900,000 1,055,106 SLM Corp., senior note, 8.45%, 6/15/18 United States 900,000 1,049,580 5.50%, 1/15/19 United States 800,000 852,000 4.875%, 6/17/19 United States 300,000 314,700 6,167,636 Energy 23.1% Access Midstream Partner LP/ACMP Finance Corp., senior note, 6.125%, 7/15/22 United States 200,000 218,500 BreitBurn Energy Partners LP/BreitBurn Finance Corp., senior bond, 7.875%, 4/15/22 United States 700,000 745,500 senior note, 8.625%, 10/15/20 United States 600,000 645,000 Carrizo Oil & Gas Inc., senior note, 8.625%, 10/15/18 United States 800,000 840,500 7.50%, 9/15/20 United States 300,000 322,500 CGG SA, senior note, 7.75%, 5/15/17 France 203,000 206,045 6.50%, 6/01/21 France 600,000 558,000 b 144A, 6.875%, 1/15/22 France 600,000 570,000 Chaparral Energy Inc., senior note, 9.875%, 10/01/20 United States 800,000 894,000 8.25%, 9/01/21 United States 200,000 216,750 7.625%, 11/15/22 United States 300,000 323,625 CHC Helicopter SA, senior secured note, first lien, 9.25%, 10/15/20 Canada 1,350,000 1,475,719 Chesapeake Energy Corp., senior note, 6.625%, 8/15/20 United States 1,700,000 1,967,750 4.875%, 4/15/22 United States 300,000 315,360 Clayton Williams Energy Inc., senior note, 7.75%, 4/01/19 United States 1,200,000 1,272,000 b Compressco Partners LP/Finance Corp., senior note, 144A, 7.25%, 8/15/22 United States 300,000 303,750 CONSOL Energy Inc., senior note, 8.25%, 4/01/20 United States 300,000 320,625 6.375%, 3/01/21 United States 300,000 319,500 b 144A, 5.875%, 4/15/22 United States 800,000 839,000 franklintempleton.com Annual Report | 13 FRANKLIN UNIVERSAL TRUST STATEMENT OF INVESTMENTS Principal Country Amount* Value Corporate Bonds (continued) Energy (continued) b Drill Rigs Holdings Inc., secured note, 144A, 6.50%, 10/01/17 United States $ El Paso Corp., senior bond, 6.50%, 9/15/20 United States Energy Transfer Equity LP, senior bond, 5.875%, 1/15/24 United States senior note, 7.50%, 10/15/20 United States Energy XXI Gulf Coast Inc., senior note, 9.25%, 12/15/17 United States b EnQuest PLC, senior note, 144A, 7.00%, 4/15/22 United Kingdom EPL Oil & Gas Inc., senior note, 8.25%, 2/15/18 United States b Expro Finance Luxembourg, senior secured note, 144A, 8.50%, 12/15/16 United Kingdom Goodrich Petroleum Corp., senior note, 8.875%, 3/15/19 United States Halcon Resources Corp., senior note, 9.75%, 7/15/20 United States 8.875%, 5/15/21 United States 9.25%, 2/15/22 United States b Kinder Morgan Finance Co. LLC, senior secured note, 144A, 6.00%, 1/15/18 United States Kodiak Oil & Gas Corp., senior note, 8.125%, 12/01/19 United States 5.50%, 1/15/21 United States Linn Energy LLC/Finance Corp., senior note, 8.625%, 4/15/20 United States 7.75%, 2/01/21 United States Martin Midstream Partners LP/Martin Midstream Finance Corp., senior note, 7.25%, 2/15/21 United States b Memorial Resource Development Corp., senior note, 144A, 5.875%, 7/01/22 United States Midstates Petroleum Co. Inc./LLC, senior note, 9.25%, 6/01/21 United States b Murray Energy Corp., senior secured note, 144A, 8.625%, 6/15/21 United States Oasis Petroleum Inc., senior note, 7.25%, 2/01/19 United States 6.50%, 11/01/21 United States 6.875%, 3/15/22 United States 6.875%, 1/15/23 United States b Ocean Rig UDW Inc., senior note, 144A, 7.25%, 4/01/19 United States Offshore Group Investment Ltd., senior bond, first lien, 7.125%, 4/01/23 United States senior secured note, first lien, 7.50%, 11/01/19 United States PBF Holding Co. LLC, first lien, 8.25%, 2/15/20 United States Penn Virginia Corp., senior note, 8.50%, 5/01/20 United States Penn Virginia Resource Partners LP/Penn Virginia Resource Finance Corp., senior note, 8.375%, 6/01/20 United States 6.50%, 5/15/21 United States Plains Exploration & Production Co., senior note, 6.875%, 2/15/23 United States QEP Resources Inc., senior note, 5.375%, 10/01/22 United States 5.25%, 5/01/23 United States QR Energy LP/QRE Finance Corp. LLC, senior note, 9.25%, 8/01/20 United States b,e Quicksilver Resources Inc., secured note, second lien, 144A, FRN, 7.00%, 6/21/19 United States b Regency Energy Partners LP/Regency Energy Finance Corp., senior note, 144A, 8.375%, 6/01/19 United States 14 | Annual Report franklintempleton.com FRANKLIN UNIVERSAL TRUST STATEMENT OF INVESTMENTS Principal Country Amount* Value Corporate Bonds (continued) Energy (continued) Sabine Pass Liquefaction LLC, first lien, 5.625%, 2/01/21 United States 1,000,000 $ 1,060,000 5.625%, 4/15/23 United States 500,000 522,500 b 144A, 6.25%, 3/15/22 United States 200,000 217,250 Samson Investment Co., senior note, 9.75%, 2/15/20 United States 1,400,000 1,435,000 Sanchez Energy Corp., senior note, 7.75%, 6/15/21 United States 900,000 1,003,500 b 144A, 6.125%, 1/15/23 United States 200,000 207,500 W&T Offshore Inc., senior note, 8.50%, 6/15/19 United States 1,200,000 1,290,000 48,405,564 Food, Beverage & Tobacco 2.7% Constellation Brands Inc., senior note, 4.25%, 5/01/23 United States 500,000 506,250 Del Monte Corp., senior note, 7.625%, 2/15/19 United States 1,072,000 1,108,180 b Dole Food Co. Inc., senior secured note, 144A, 7.25%, 5/01/19 United States 800,000 807,000 b JBS USA LLC/Finance Inc., senior bond, 144A, 5.875%, 7/15/24 United States 600,000 603,000 senior note, 144A, 8.25%, 2/01/20 United States 300,000 324,450 senior note, 144A, 7.25%, 6/01/21 United States 700,000 750,750 Post Holdings Inc., senior note, 7.375%, 2/15/22 United States 800,000 842,000 b 144A, 6.75%, 12/01/21 United States 500,000 510,625 b 144A, 6.00%, 12/15/22 United States 100,000 98,625 5,550,880 Health Care Equipment & Services 5.2% Alere Inc., senior note, 7.25%, 7/01/18 United States 900,000 954,000 senior sub. note, 6.50%, 6/15/20 United States 100,000 101,625 b AmSurg Corp., senior note, 144A, 5.625%, 7/15/22 United States 200,000 205,500 Aviv Healthcare Properties LP/Aviv Healthcare Capital Corp., senior note, 7.75%, 2/15/19 United States 1,000,000 1,061,250 6.00%, 10/15/21 United States 100,000 105,875 CHS/Community Health Systems Inc., senior note, 8.00%, 11/15/19 United States 900,000 981,000 senior note, 7.125%, 7/15/20 United States 400,000 433,500 b senior note, 144A, 6.875%, 2/01/22 United States 200,000 213,500 senior secured note, 5.125%, 8/15/18 United States 600,000 625,500 DaVita HealthCare Partners Inc., senior bond, 5.125%, 7/15/24 United States 400,000 406,500 senior note, 5.75%, 8/15/22 United States 500,000 535,000 ExamWorks Group Inc., senior note, 9.00%, 7/15/19 United States 800,000 868,000 HCA Inc., senior note, 6.50%, 2/15/16 United States 1,400,000 1,489,250 senior note, 5.875%, 5/01/23 United States 800,000 854,000 senior secured note, 5.875%, 3/15/22 United States 600,000 654,000 Tenet Healthcare Corp., senior note, 8.125%, 4/01/22 United States 1,000,000 1,153,750 b 144A, 5.00%, 3/01/19 United States 300,000 304,500 10,946,750 franklintempleton.com Annual Report | 15 FRANKLIN UNIVERSAL TRUST STATEMENT OF INVESTMENTS Principal Country Amount* Value Corporate Bonds (continued) Materials 10.1% ArcelorMittal, senior note, 6.00%, 3/01/21 Luxembourg 900,000 $ 972,648 b Ardagh Packaging Finance PLC, senior note, 144A, 9.125%, 10/15/20 Luxembourg 500,000 551,250 b Ardagh Packaging Finance PLC/Ardagh MP Holdings USA Inc., senior note, 144A, 6.25%, 1/31/19 Luxembourg 200,000 202,500 7.00%, 11/15/20 Luxembourg 88,235 90,441 6.75%, 1/31/21 Luxembourg 200,000 205,625 6.00%, 6/30/21 Luxembourg 500,000 499,063 b Barminco Finance Pty. Ltd., senior note, 144A, 9.00%, 6/01/18 Australia 800,000 728,500 b BlueScope Steel Ltd./BlueScope Steel Finance, senior note, 144A, 7.125%, 5/01/18 Australia 1,400,000 1,498,000 b Cemex Finance LLC, senior secured note, 144A, 6.00%, 4/01/24 Mexico 600,000 625,500 b Cemex SAB de CV, senior secured note, 144A, 9.00%, 1/11/18 Mexico 1,500,000 1,602,187 b Constellium NV, senior note, 144A, 5.75%, 5/15/24 Netherlands 1,300,000 1,355,250 b Eldorado Gold Corp., senior note, 144A, 6.125%, 12/15/20 Canada 1,000,000 1,037,500 b First Quantum Minerals Ltd., senior note, 144A, 6.75%, 2/15/20 Canada 631,000 657,818 7.00%, 2/15/21 Canada 631,000 665,705 b FMG Resources (August 2006) Pty. Ltd., senior note, 144A, 6.875%, 2/01/18 Australia 1,000,000 1,054,060 8.25%, 11/01/19 Australia 300,000 329,625 b Ineos Finance PLC, senior secured note, 144A, 7.50%, 5/01/20 Switzerland 800,000 866,500 b Ineos Group Holdings SA, senior note, 144A, 6.125%, 8/15/18 Switzerland 300,000 310,875 5.875%, 2/15/19 Switzerland 200,000 205,125 Novelis Inc., senior note, 8.75%, 12/15/20 Canada 700,000 777,875 Olin Corp., senior bond, 5.50%, 8/15/22 United States 1,600,000 1,688,000 b Polymer Group Inc., senior note, 144A, 6.875%, 6/01/19 United States 300,000 304,500 b Rain CII Carbon LLC/CII Carbon Corp., second lien, 144A, 8.25%, 1/15/21 United States 500,000 527,500 Reynolds Group Issuer Inc./LLC/SA, first lien, 5.75%, 10/15/20 United States 500,000 525,000 senior note, 8.50%, 5/15/18 United States 1,000,000 1,047,500 senior note, 9.00%, 4/15/19 United States 200,000 211,000 senior note, 9.875%, 8/15/19 United States 100,000 111,375 senior note, 8.25%, 2/15/21 United States 700,000 767,375 b Sealed Air Corp., senior note, 144A, 8.125%, 9/15/19 United States 400,000 439,000 6.50%, 12/01/20 United States 400,000 442,000 8.375%, 9/15/21 United States 300,000 339,000 b U.S. Coatings Acquisition Inc./Flash Dutch 2 BV, senior note, 144A, 7.375%, 5/01/21 United States 500,000 547,500 21,185,797 Media 8.1% Cablevision Systems Corp., senior note, 8.625%, 9/15/17 United States 700,000 799,750 CCO Holdings LLC/CCO Holdings Capital Corp., senior bond, 5.25%, 9/30/22 United States 800,000 815,000 Clear Channel Communications Inc., senior secured bond, first lien, 9.00%, 3/01/21 United States 1,300,000 1,353,625 Clear Channel Worldwide Holdings Inc., senior note, 6.50%, 11/15/22 United States 500,000 537,500 senior sub. note, 7.625%, 3/15/20 United States 700,000 752,500 CSC Holdings LLC, senior note, 6.75%, 11/15/21 United States 700,000 772,625 b 144A, 5.25%, 6/01/24 United States 200,000 198,500 16 | Annual Report franklintempleton.com FRANKLIN UNIVERSAL TRUST STATEMENT OF INVESTMENTS Principal Country Amount* Value Corporate Bonds (continued) Media (continued) DISH DBS Corp., senior note, 7.125%, 2/01/16 United States 1,000,000 $ 1,070,000 6.75%, 6/01/21 United States 700,000 784,840 Gannett Co. Inc., b senior bond, 144A, 6.375%, 10/15/23 United States 900,000 958,500 senior note, 5.125%, 7/15/20 United States 800,000 822,000 b The Nielsen Co. (Luxembourg) S.A.R.L., senior note, 144A, 5.50%, 10/01/21 United States 400,000 415,250 b Nielsen Finance LLC/Co., senior note, 144A, 5.00%, 4/15/22 United States 500,000 507,187 b Radio One Inc., senior sub. note, 144A, 9.25%, 2/15/20 United States 400,000 418,000 b Sirius XM Radio Inc., senior bond, 144A, 6.00%, 7/15/24 United States 800,000 834,000 b Univision Communications Inc., senior secured bond, 144A, 6.75%, 9/15/22 United States 358,000 394,695 senior secured note, 144A, 6.875%, 5/15/19 United States 1,000,000 1,062,500 senior secured note, 144A, 7.875%, 11/01/20 United States 200,000 219,000 b UPCB Finance III Ltd., senior secured note, 144A, 6.625%, 7/01/20 Netherlands 1,100,000 1,168,750 b Virgin Media Finance PLC, senior bond, 144A, 6.375%, 4/15/23 United Kingdom 300,000 321,000 b Virgin Media Secured Finance PLC, senior secured bond, first lien, 144A, 5.50%, 1/15/25 United Kingdom 800,000 825,500 b VTR Finance BV, senior secured note, 144A, 6.875%, 1/15/24 Chile 600,000 645,000 b WMG Acquisition Corp., secured note, 144A, 6.00%, 1/15/21 United States 1,190,000 1,243,550 senior note, 144A, 5.625%, 4/15/22 United States 100,000 102,750 17,022,022 Pharmaceuticals, Biotechnology & Life Sciences 2.5% b inVentiv Health Inc., senior secured note, 144A, 9.00%, 1/15/18 United States 300,000 315,000 b,f Jaguar Holding Co. I, senior note, 144A, PIK, 9.375%, 10/15/17 United States 1,100,000 1,134,375 b Jaguar Holding Co. II/Merger Sub Inc., senior note, 144A, 9.50%, 12/01/19 United States 400,000 436,500 Par Pharmaceutical Cos. Inc., senior note, 7.375%, 10/15/20 United States 1,600,000 1,704,000 b Valeant Pharmaceuticals International Inc., senior note, 144A, 7.50%, 7/15/21 United States 300,000 328,125 5.625%, 12/01/21 United States 200,000 203,750 b VPI Escrow Corp., senior note, 144A, 6.375%, 10/15/20 United States 1,100,000 1,155,000 5,276,750 Retailing 0.7% b American Builders & Contractors Supply Co. Inc., senior note, 144A, 5.625%, 4/15/21 United States 900,000 918,000 b New Look Bondco I PLC, secured note, 144A, 8.375%, 5/14/18 United Kingdom 600,000 639,750 1,557,750 Software & Services 2.5% b BMC Software Finance Inc., senior note, 144A, 8.125%, 7/15/21 United States 1,100,000 1,116,500 Equinix Inc., senior bond, 5.375%, 4/01/23 United States 1,300,000 1,332,500 First Data Corp., senior bond, 12.625%, 1/15/21 United States 900,000 1,102,500 senior note, 11.25%, 1/15/21 United States 136,000 158,440 b senior secured bond, 144A, 8.25%, 1/15/21 United States 900,000 985,500 Sterling International Inc., senior note, 11.00%, 10/01/19 United States 500,000 535,000 5,230,440 franklintempleton.com Annual Report | 17 FRANKLIN UNIVERSAL TRUST STATEMENT OF INVESTMENTS Principal Country Amount* Value Corporate Bonds (continued) Technology Hardware & Equipment 1.0% b Alcatel-Lucent USA Inc., senior note, 144A, 6.75%, 11/15/20 France 1,200,000 $ 1,275,000 b Blackboard Inc., senior note, 144A, 7.75%, 11/15/19 United States 400,000 411,000 b,f CommScope Holdings Co. Inc., senior note, 144A, PIK, 6.625%, 6/01/20 United States 400,000 429,000 2,115,000 Telecommunication Services 7.1% CenturyLink Inc., senior bond, 6.75%, 12/01/23 United States 300,000 333,187 b Digicel Group Ltd., senior note, 144A, 8.25%, 9/30/20 Bermuda 900,000 974,250 b Digicel Ltd., senior note, 144A, 6.00%, 4/15/21 Bermuda 500,000 516,250 b eAccess Ltd., senior note, 144A, 8.25%, 4/01/18 Japan 700,000 752,937 Frontier Communications Corp., senior note, 8.50%, 4/15/20 United States 800,000 934,000 9.25%, 7/01/21 United States 200,000 237,750 8.75%, 4/15/22 United States 700,000 819,000 Intelsat Jackson Holdings SA, senior bond, 6.625%, 12/15/22 Luxembourg 500,000 525,000 senior note, 7.25%, 10/15/20 Luxembourg 200,000 214,500 senior note, 7.50%, 4/01/21 Luxembourg 1,500,000 1,629,375 b Millicom International Cellular SA, senior note, 144A, 6.625%, 10/15/21 Luxembourg 900,000 982,125 b Sprint Corp., senior bond, 144A, 7.125%, 6/15/24 United States 200,000 204,750 senior note, 144A, 7.875%, 9/15/23 United States 500,000 537,500 b Sprint Nextel Corp., senior note, 144A, 9.00%, 11/15/18 United States 2,000,000 2,382,500 7.00%, 3/01/20 United States 500,000 560,000 T-Mobile USA Inc., senior bond, 6.50%, 1/15/24 United States 200,000 208,500 senior note, 6.542%, 4/28/20 United States 800,000 843,000 senior note, 6.125%, 1/15/22 United States 100,000 104,000 b Wind Acquisition Finance SA, senior secured note, 144A, 7.375%, 4/23/21 Italy 1,700,000 1,802,000 first lien, 4.75%, 7/15/20 Italy 300,000 302,438 14,863,062 Transportation 1.6% b Florida East Coast Holdings Corp., secured note, first lien, 144A, 6.75%, 5/01/19 United States 400,000 423,000 senior note, 144A, 9.75%, 5/01/20 United States 200,000 212,500 Hertz Corp., senior note, 7.50%, 10/15/18 United States 600,000 627,750 6.75%, 4/15/19 United States 1,000,000 1,053,750 b Stena AB, senior bond, 144A, 7.00%, 2/01/24 Sweden 500,000 531,250 b Stena International SA, secured bond, 144A, 5.75%, 3/01/24 Sweden 500,000 514,375 3,362,625 Utilities 2.0% Calpine Corp., senior bond, 5.75%, 1/15/25 United States 1,300,000 1,314,625 b senior secured note, 144A, 7.875%, 1/15/23 United States 408,000 454,920 b InterGen NV, secured bond, 144A, 7.00%, 6/30/23 Netherlands 1,000,000 1,020,000 b NGL Energy Partners LP/NGL Energy Finance Corp., senior note, 144A, 5.125%, 7/15/19 United States 200,000 203,000 18 | Annual Report franklintempleton.com FRANKLIN UNIVERSAL TRUST STATEMENT OF INVESTMENTS Principal Country Amount* Value Corporate Bonds (continued) Utilities (continued) b NRG Yield Operating LLC, senior bond, 144A, 5.375%, 8/15/24 United States 600,000 $ 622,500 b,d Texas Competitive Electric Holdings Co. LLC/Texas Competitive Electric Holdings Finance Inc., senior secured note, 144A, 11.50%, 10/01/14 United States 700,000 612,500 4,227,545 Total Corporate Bonds (Cost $164,923,684) 173,820,776 e,g Senior Floating Rate Interests 1.0% Capital Goods 0.2% Navistar Inc., Tranche B Term Loan, 5.75%, 8/17/17 United States 345,513 348,893 Household & Personal Products 0.4% Sun Products Corp., Tranche B Term Loan, 5.50%, 3/23/20 United States 977,678 941,829 Utilities 0.4% d Texas Competitive Electric Holdings Co. LLC, 2017 Term Loan, 6.75%, 10/10/17 United States 954,192 740,096 Total Senior Floating Rate Interests (Cost $2,156,672) 2,030,818 Shares Litigation Trusts (Cost $—) 0.0% a,h NewPage Corp., Litigation Trust United States 1,200,000 — Total Investments before Short Term Investments (Cost $217,311,340) 263,512,442 Short Term Investments (Cost $3,411,799) 1.6% Money Market Funds 1.6% a,i Institutional Fiduciary Trust Money Market Portfolio United States 3,411,799 3,411,799 Total Investments (Cost $220,723,139) 127.3% 266,924,241 Notes Payable (28.6)% (60,000,000 ) Other Assets, less Liabilities 1.3% 2,750,110 Net Assets 100.0% $ 209,674,351 See Abbreviations on page 29. * The principal amount is stated in U.S. dollars unless otherwise indicated. a Non-income producing. b Security was purchased pursuant to Rule 144A under the Securities Act of 1933 and may be sold in transactions exempt from registration only to qualified institutional buyers or in a public offering registered under the Securities Act of 1933. These securities have been deemed liquid under guidelines approved by the Fund’s Board of Trustees. At August 31, 2014, the aggregate value of these securities was $72,003,967, representing 34.34% of net assets. c Perpetual security with no stated maturity date. d See Note 8 regarding defaulted securities. e The coupon rate shown represents the rate at period end. f Income may be received in additional securities and/or cash. g See Note 1(b) regarding senior floating rate interests. h Security has been deemed illiquid because it may not be able to be sold within seven days. i See Note 4(c) regarding investments in the Institutional Fiduciary Trust Money Market Portfolio. franklintempleton.com The accompanying notes are an integral part of these financial statements. | Annual Report | 19 FRANKLIN UNIVERSAL TRUST Financial Statements Statement of Assets and Liabilities August 31, 2014 Assets: Investments in securities: Cost - Unaffiliated issuers $ 217,311,340 Cost - Sweep Money Fund (Note 4c) 3,411,799 Total cost of investments $ 220,723,139 Value - Unaffiliated issuers $ 263,512,442 Value - Sweep Money Fund (Note 4c) 3,411,799 Total value of investments 266,924,241 Receivables: Investment securities sold 205,545 Dividends and interest 3,724,192 Notes issuance costs (Note 3) 102,780 Total assets 270,956,758 Liabilities: Payables: Management fees 166,477 Transfer agent fees 44,216 Distributions to shareholders 992,710 Accrued interest (Note 3) 14,350 Senior fixed rate Notes (Note 3) 60,000,000 Accrued expenses and other liabilities 64,654 Total liabilities 61,282,407 Net assets, at value $ 209,674,351 Net assets consist of: Paid-in capital $ 172,984,952 Undistributed net investment income 763,234 Net unrealized appreciation (depreciation) 46,201,102 Accumulated net realized gain (loss) (10,274,937 ) Net assets, at value $ 209,674,351 Shares outstanding 25,131,894 Net asset value per share $ 8.34 20 | Annual Report | The accompanying notes are an integral part of these financial statements. franklintempleton.com FRANKLIN UNIVERSAL TRUST FINANCIAL STATEMENTS Statement of Operations for the year ended August 31, 2014 Investment income: Dividends $ 3,233,946 Interest 12,464,476 Total investment income 15,698,422 Expenses: Management fees (Note 4a) 1,974,426 Interest expense (Note 3) 1,722,000 Transfer agent fees 58,913 Custodian fees (Note 5) 2,965 Reports to shareholders 44,350 Professional fees 53,474 Trustees’ fees and expenses 21,752 Amortization of Notes issuance costs (Note 3) 23,978 Other 103,368 Total expenses 4,005,226 Expense reductions (Note 5) (17 ) Expenses waived/paid by affiliates (Note 4c) (2,661 ) Net expenses 4,002,548 Net investment income 11,695,874 Realized and unrealized gains (losses): Net realized gain (loss) from investments 5,159,324 Net change in unrealized appreciation (depreciation) on investments 13,470,954 Net realized and unrealized gain (loss) 18,630,278 Net increase (decrease) in net assets resulting from operations $ 30,326,152 franklintempleton.com The accompanying notes are an integral part of these financial statements. | Annual Report | 21 FRANKLIN UNIVERSAL TRUST FINANCIAL STATEMENTS Statements of Changes in Net Assets Year Ended August 31, Increase (decrease) in net assets: Operations: Net investment income $ 11,695,874 $ 10,848,364 Net realized gain (loss) from investments 5,159,324 3,400,837 Net change in unrealized appreciation (depreciation) on investments 13,470,954 705,274 Net increase (decrease) in net assets resulting from operations 30,326,152 14,954,475 Distributions to shareholders from net investment income (11,874,820 ) (11,460,144 ) Net increase (decrease) in net assets 18,451,332 3,494,331 Net assets: Beginning of year 191,223,019 187,728,688 End of year $ 209,674,351 $ 191,223,019 Undistributed net investment income included in net assets: End of year $ 763,234 $ 914,109 22 | Annual Report | The accompanying notes are an integral part of these financial statements. franklintempleton.com FRANKLIN UNIVERSAL TRUST FINANCIAL STATEMENTS Statement of Cash Flows for the year ended August 31, 2014 Cash flow from operating activities: Dividends, interest and other income received $ 15,781,645 Operating expenses paid (2,228,536 ) Interest expense paid (1,722,000 ) Purchases of long-term investments (64,260,532 ) Sales and maturities of long-term investments 46,722,953 Net sales of short-term investments 17,629,612 Cash provided – operating activities 11,923,142 Cash flow used from financing activities: Payment of Notes issuance costs (86,039 ) Distributions to shareholders (11,837,122 ) Cash used – financing activities (11,923,161 ) Net increase (decrease) in cash (19 ) Cash at beginning of year 19 Cash at end of year $ — Reconciliation of Net Increase (Decrease) in Net Assets resulting from Operating Activities to Net Cash Provided by Operating Activities for the year ended August 31, 2014 Net increase (decrease) in net assets resulting from operating activities $ 30,326,152 Adjustments to reconcile net increase (decrease) in net assets resulting from operating activities to net cash provided by operating activities: Amortization of Notes issuance costs 23,978 Net amortization income (7,435 ) Other investment transactions 152,451 Increase in dividends and interest receivable (61,793 ) Increase in payables to affiliates, accrued expenses, and other liabilities 28,034 Increase in cost of investments (5,067,291 ) Increase in unrealized appreciation on investments (13,470,954 ) Net cash provided by operating activities $ 11,923,142 franklintempleton.com The accompanying notes are an integral part of these financial statements. | Annual Report | 23 FRANKLIN UNIVERSAL TRUST Notes to Financial Statements 1. Organization and Significant Accounting Policies Franklin Universal Trust (Fund) is registered under the Investment Company Act of 1940, as amended, (1940 Act) as a closed-end management investment company. The following summarizes the Fund’s significant accounting policies. a. Financial Instrument Valuation The Fund’s investments in financial instruments are carried at fair value daily. Fair value is the price that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants on the measurement date. The Fund calculates the net asset value (NAV) per share at the close of the New York Stock Exchange (NYSE), generally at 4 p.m. Eastern time (NYSE close) on each day the NYSE is open for trading. Senior fixed rate notes are carried at cost. Under compliance policies and procedures approved by the Fund’s Board of Trustees (the Board), the Fund’s administrator has responsibility for oversight of valuation, including leading the cross-functional Valuation and Liquidity Oversight Committee (VLOC). The VLOC provides administration and oversight of the Fund’s valuation policies and procedures, which are approved annually by the Board. Among other things, these procedures allow the Fund to utilize independent pricing services, quotations from securities and financial instrument dealers, and other market sources to determine fair value. Equity securities listed on an exchange or on the NASDAQ National Market System are valued at the last quoted sale price or the official closing price of the day, respectively. Foreign equity securities are valued as of the close of trading on the foreign stock exchange on which the security is primarily traded or as of the NYSE close, whichever is earlier. The value is then converted into its U.S. dollar equivalent at the foreign exchange rate in effect at the NYSE close on the day that the value of the security is determined. Over-the-counter (OTC) securities are valued within the range of the most recent quoted bid and ask prices. Securities that trade in multiple markets or on multiple exchanges are valued according to the broadest and most representative market. Certain equity securities are valued based upon fundamental characteristics or relationships to similar securities. Investments in open-end mutual funds are valued at the closing net asset value. Debt securities generally trade in the OTC market rather than on a securities exchange. The Fund’s pricing services use multiple valuation techniques to determine fair value. In instances where sufficient market activity exists, the pricing services may utilize a market-based approach through which quotes from market makers are used to determine fair value. In instances where sufficient market activity may not exist or is limited, the pricing services also utilize proprietary valuation models which may consider market characteristics such as benchmark yield curves, credit spreads, estimated default rates, anticipated market interest rate volatility, coupon rates, anticipated timing of principal repayments, underlying collateral, and other unique security features in order to estimate the relevant cash flows, which are then discounted to calculate the fair value. Securities denominated in a foreign currency are converted into their U.S. dollar equivalent at the foreign exchange rate in effect at the NYSE close on the date that the values of the foreign debt securities are determined. The Fund has procedures to determine the fair value of financial instruments for which market prices are not reliable or readily available. Under these procedures, the VLOC convenes on a regular basis to review such financial instruments and considers a number of factors, including significant unobservable valuation inputs, when arriving at fair value. The VLOC primarily employs a market-based approach which may use related or comparable assets or liabilities, recent transactions, market multiples, book values, and other relevant information for the investment to determine the fair value of the investment. An income-based valuation approach may also be used in which the anticipated future cash flows of the investment are discounted to calculate fair value. Discounts may also be applied due to the nature or duration of any restrictions on the disposition of the investments. Due to the inherent uncertainty of valuations of such investments, the fair values may differ significantly from the values that would have been used had an active market existed. The VLOC employs various methods for calibrating these valuation approaches including a regular review of key inputs and assumptions, transactional back-testing or disposition analysis, and reviews of any related market activity. Trading in securities on foreign securities stock exchanges and OTC markets may be completed before the daily NYSE close. In addition, trading in certain foreign markets may not take place on every NYSE business day. Occasionally, events occur between the time at which trading in a foreign security is completed and the close of the NYSE that might call into question the reliability of the value of a portfolio security held by the Fund. As a result, differences may arise between the value of the Fund’s portfolio securities as determined at the foreign 24 | Annual Report franklintempleton.com FRANKLIN UNIVERSAL TRUST NOTES TO FINANCIAL STATEMENTS market close and the latest indications of value at the close of the NYSE. In order to minimize the potential for these differences, the VLOC monitors price movements following the close of trading in foreign stock markets through a series of country specific market proxies (such as baskets of American Depositary Receipts, futures contracts and exchange traded funds). These price movements are measured against established trigger thresholds for each specific market proxy to assist in determining if an event has occurred that may call into question the reliability of the values of the foreign securities held by the Fund. If such an event occurs, the securities may be valued using fair value procedures, which may include the use of independent pricing services. Also, when the last day of the reporting period is a non-business day, certain foreign markets may be open on those days that the NYSE is closed, which could result in differences between the value of the Fund’s portfolio securities on the last business day and the last calendar day of the reporting period. Any significant security valuation changes due to an open foreign market are adjusted and reflected by the Fund for financial reporting purposes. b. Senior Floating Rate Interests The Fund invests in senior secured corporate loans that pay interest at rates which are periodically reset by reference to a base lending rate plus a spread. These base lending rates are generally the prime rate offered by a designated U.S. bank or the London InterBank Offered Rate (LIBOR). Senior secured corporate loans often require prepayment of principal from excess cash flows or at the discretion of the borrower. As a result, actual maturity may be substantially less than the stated maturity. Senior secured corporate loans in which the Fund invests are generally readily marketable, but may be subject to certain restrictions on resale. c. Income and Deferred Taxes It is the Fund’s policy to qualify as a regulated investment company under the Internal Revenue Code. The Fund intends to distribute to shareholders substantially all of its taxable income and net realized gains to relieve it from federal income and excise taxes. As a result, no provision for U.S. federal income taxes is required. The Fund may be subject to foreign taxation related to income received, capital gains on the sale of securities and certain foreign currency transactions in the foreign jurisdictions in which it invests. Foreign taxes, if any, are recorded based on the tax regulations and rates that exist in the foreign markets in which the Fund invests. When a capital gain tax is determined to apply the Fund records an estimated deferred tax liability in an amount that would be payable if the securities were disposed of on the valuation date. The Fund recognizes the tax benefits of uncertain tax positions only when the position is “more likely than not” to be sustained upon examination by the tax authorities based on the technical merits of the tax position. As of August 31, 2014, and for all open tax years, the Fund has determined that no liability for unrecognized tax benefits is required in the Fund’s financial statements related to uncertain tax positions taken on a tax return (or expected to be taken on future tax returns). Open tax years are those that remain subject to examination and are based on each tax jurisdiction statute of limitation. d. Security Transactions, Investment Income, Expenses and Distributions Security transactions are accounted for on trade date. Realized gains and losses on security transactions are determined on a specific identification basis. Interest income and estimated expenses are accrued daily. Amortization of premium and accretion of discount on debt securities are included in interest income. Facility fees are recognized as income over the expected term of the loan. Dividend income is recorded on the ex-dividend date except that certain dividends from foreign securities are recognized as soon as the Fund is notified of the ex-dividend date. Distributions to shareholders are recorded on the ex-dividend date and are determined according to income tax regulations (tax basis). Distributable earnings determined on a tax basis may differ from earnings recorded in accordance with accounting principles generally accepted in the United States of America. These differences may be permanent or temporary. Permanent differences are reclassified among capital accounts to reflect their tax character. These reclassifications have no impact on net assets or the results of operations. Temporary differences are not reclassified, as they may reverse in subsequent periods. e. Accounting Estimates The preparation of financial statements in accordance with accounting principles generally accepted in the United States of America requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities at the date of the financial statements and the amounts of income and expenses during the reporting period. Actual results could differ from those estimates. franklintempleton.com Annual Report | 25 FRANKLIN UNIVERSAL TRUST NOTES TO FINANCIAL STATEMENTS 1. Organization and Significant Accounting Policies (continued) f. Guarantees and Indemnifications Under the Funds organizational documents, its officers and trustees are indemnified by the Fund against certain liabilities arising out of the performance of their duties to the Fund. Additionally, in the normal course of business, the Fund enters into contracts with service providers that contain general indemnification clauses. The Funds maximum exposure under these arrangements is unknown as this would involve future claims that may be made against the Fund that have not yet occurred. Currently, the Fund expects the risk of loss to be remote. 2. Shares of Beneficial Interest At August 31, 2014, there were an unlimited number of shares authorized ($0.01 par value). During the years ended August 31, 2014 and August 31, 2013, there were no shares issued; all reinvested distributions were satisfied with previously issued shares purchased in the open market. The Board previously authorized an open-market share repurchase program pursuant to which the Fund may purchase, from time to time, Fund shares in open-market transactions, at the discretion of management. This authorization remains in effect. During the years ended August 31, 2014 and August 31, 2013, there were no shares repurchased. 3. Senior Fixed Rate Notes On August 28, 2013, the Fund issued $60 million principal amount of a new class of five-year senior fixed rate notes (Notes). The Notes bear interest, payable semi-annually, at a rate of 2.87% per year, to maturity on August 28, 2018. The Notes are general unsecured obligations of the Fund and rank senior to trust shares and all existing or future unsecured indebtedness of the Fund. For the year ended August 31, 2014, total interest expensed by the Fund on the Notes was $1,722,000. The Fund is required to maintain on a monthly basis a specified discounted asset value for its portfolio in compliance with guidelines established in the Notes Agreement, and is required under the 1940 Act to maintain asset coverage for the Notes of at least 300%. The Fund has met these requirements during the year ended August 31, 2014. The issuance costs of $126,916 incurred by the Fund are deferred and amortized on an interest method basis over the term of the Notes. For the year ended August 31, 2014, the Fund amortized $23,978 of Notes issuance costs. Subject to certain restrictions and make whole premiums, the Fund may prepay the Notes at any time. At August 31, 2014, if the Notes were fully prepaid, the make whole premium related to the current balance of the Notes would have been approximately $2,500,000. The Fund employs an income-based approach to determine the fair value of the Notes, which uses the Notes current credit rating, remaining time to maturity, stated coupon rates, the current yield of a comparable asset, and a liquidity premium. At August 31, 2014, the estimated fair value of the Notes was approximately $61,040,000. The inputs used in determining the fair value of the Notes represent Level 3 in the fair value hierarchy. See Note 9 regarding fair value measurements for additional information about fair value hierarchy and Level 3 inputs. 4. Transactions with Affiliates Franklin Resources, Inc. is the holding company for various subsidiaries that together are referred to as Franklin Templeton Investments. Certain officers and trustees of the Fund are also officers and/or directors of the following subsidiaries: Subsidiary Affiliation Franklin Advisers, Inc. (Advisers) Investment manager Franklin Templeton Services, LLC (FT Services) Administrative manager 26 | Annual Report franklintempleton.com FRANKLIN UNIVERSAL TRUST NOTES TO FINANCIAL STATEMENTS a. Management Fees The Fund pays an investment management fee to Advisers of 0.75% per year of the average weekly managed assets. Managed assets are defined as the Funds gross asset value minus the sum of accrued liabilities, other than the principal amount of the Notes. b. Administrative Fees Under an agreement with Advisers, FT Services provides administrative services to the Fund. The fee is paid by Advisers based on the Funds average daily net assets, and is not an additional expense of the Fund. c. Investments in Institutional Fiduciary Trust Money Market Portfolio The Fund invests in the Institutional Fiduciary Trust Money Market Portfolio (Sweep Money Fund), an affiliated open-end management investment company. Management fees paid by the Fund are waived on assets invested in the Sweep Money Fund, as noted on the Statement of Operations, in an amount not to exceed the management and administrative fees paid directly or indirectly by the Sweep Money Fund. Prior to September 1, 2013, the waiver was accounted for as a reduction to management fees. 5. Expense Offset Arrangement The Fund has entered into an arrangement with its custodian whereby credits realized as a result of uninvested cash balances are used to reduce a portion of the Funds custodian expenses. During the year ended August 31, 2014, the custodian fees were reduced as noted in the Statement of Operations. 6. Income Taxes For tax purposes, capital losses may be carried over to offset future capital gains. Capital loss carryforwards with no expiration, if any, must be fully utilized before those losses with expiration dates. At August 31, 2014, capital loss carryforwards were as follows: Capital loss carryforwards subject to expiration: $ Total capital loss carryforwards $ During the year ended August 31, 2014, the Fund utilized $5,131,253 of capital loss carryforwards. The tax character of distributions paid during the years ended August 31, 2014 and 2013, was as follows: Distributions paid from ordinary income $ $ At August 31, 2014, the cost of investments, net unrealized appreciation (depreciation), and undistributed ordinary income for income tax purposes were as follows: Cost of investments $ Unrealized appreciation $ Unrealized depreciation ) Net unrealized appreciation (depreciation) $ Distributable earnings  undistributed ordinary income $ Differences between income and/or capital gains as determined on a book basis and a tax basis are primarily due to differing treatments of defaulted securities and bond discounts and premiums. franklintempleton.com Annual Report | 27 FRANKLIN UNIVERSAL TRUST NOTES TO FINANCIAL STATEMENTS 7. Investment Transactions Purchases and sales of investments (excluding short term securities) for the year ended August 31, 2014, aggregated $56,787,335 and $46,928,498, respectively. 8. Credit Risk and Defaulted Securities At August 31, 2014, the Fund had 64.95% of its portfolio invested in high yield securities, senior secured floating rate notes, or other securities rated below investment grade. These securities may be more sensitive to economic conditions causing greater price volatility and are potentially subject to a greater risk of loss due to default than higher rated securities. The Fund held defaulted securities and/or other securities for which the income has been deemed uncollectible. At August 31, 2014, the aggregate value of these securities was $1,372,596, representing 0.51% of the Fund’s portfolio. The Fund discontinues accruing income on securities for which income has been deemed uncollectible and provides an estimate for losses on interest receivable. The securities have been identified on the accompanying Statement of Investments. 9. Fair Value Measurements The Fund follows a fair value hierarchy that distinguishes between market data obtained from independent sources (observable inputs) and the Fund’s own market assumptions (unobservable inputs). These inputs are used in determining the value of the Fund’s financial instruments and are summarized in the following fair value hierarchy: Level 1 – quoted prices in active markets for identical financial instruments Level 2 – other significant observable inputs (including quoted prices for similar financial instruments, interest rates, prepayment speed, credit risk, etc.) Level 3 – significant unobservable inputs (including the Fund’s own assumptions in determining the fair value of financial instruments) The input levels are not necessarily an indication of the risk or liquidity associated with financial instruments at that level. For movements between the levels within the fair value hierarchy, the Fund has adopted a policy of recognizing the transfers as of the date of the underlying event which caused the movement. A summary of inputs used as of August 31, 2014, in valuing the Fund’s assets carried at fair value, is as follows: Level 1 Level 2 Level 3 Total Assets: Investments in Securities: Equity Investments: a Materials $ 4,522,164 $ 224,400 $ — $ 4,746,564 Transportation — 690,708 — 690,708 Other Equity Investments b 82,223,576 — — 82,223,576 Corporate Bonds — 173,800,776 20,000 173,820,776 Senior Floating Rate Interests — 2,030,818 — 2,030,818 Litigation Trusts — — — c — c Short Term Investments 3,411,799 — — 3,411,799 Total Investments in Securities $ 90,157,539 $ 176,746,702 $ 20,000 $ 266,924,241 a Includes common, preferred and convertible preferred stocks. b For detailed categories, see the accompanying Statement of Investments. c Includes security determined to have no value at August 31, 2014. 28 | Annual Report franklintempleton.com FRANKLIN UNIVERSAL TRUST NOTES TO FINANCIAL STATEMENTS A reconciliation of assets in which Level 3 inputs are used in determining fair value is presented when there are significant Level 3 financial instruments at the end of the year. 10. New Accounting Pronouncements In June 2013, the Financial Accounting Standards Board (FASB) issued Accounting Standards Update (ASU) No. 2013-08, Investment Companies (Topic 946): Amendments to the Scope, Measurement, and Disclosure Requirements. The ASU modifies the criteria used in defining an investment company under U.S. Generally Accepted Accounting Principles and also sets forth certain measurement and disclosure requirements. Under the ASU, an entity that is registered under the 1940 Act automatically qualifies as an investment company. The ASU is effective for interim and annual reporting periods beginning after December 15, 2013. Management has reviewed the requirements and believes the adoption of this ASU will not have a material impact on the financial statements. In June 2014, FASB issued ASU No. 2014-11, Transfers and Servicing (Topic 860), Repurchase-to-Maturity Transactions, Repurchase Financings, and Disclosures. The ASU changes the accounting for certain repurchase agreements and expands disclosure requirements related to repurchase agreements, securities lending, repurchase-to-maturity and similar transactions. The ASU is effective for interim and annual reporting periods beginning after December 15, 2014. Management is currently evaluating the impact, if any, of applying this provision. 11. Subsequent Events The Fund has evaluated subsequent events through the issuance of the financial statements and determined that no events have occurred that require disclosure. Abbreviations Selected Portfolio ADR American Depositary Receipt FRN Floating Rate Note PIK Payment-In-Kind franklintempleton.com Annual Report | 29 FRANKLIN UNIVERSAL TRUST Report of Independent Registered Public Accounting Firm To the Board of Trustees and Shareholders of Franklin Universal Trust In our opinion, the accompanying statement of assets and liabilities, including the statement of investments, and the related statements of operations and of changes in net assets and of cash flows and the financial highlights present fairly, in all material respects, the financial position of Franklin Universal Trust (the Fund) at August 31, 2014, the results of its operations and its cash flows for the year then ended, the changes in its net assets for each of the two years in the period then ended and the financial highlights for each of the five years in the period then ended, in conformity with accounting principles generally accepted in the United States of America. These financial statements and financial highlights (hereafter referred to as financial statements) are the responsibility of the Funds management. Our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audits of these financial statements in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement. An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements, assessing the accounting principles used and significant estimates made by management, and evaluating the overall financial statement presentation. We believe that our audits, which included confirmation of securities at August 31, 2014 by correspondence with the custodian, transfer agent and brokers, provide a reasonable basis for our opinion. PricewaterhouseCoopers LLP San Francisco, California October 17, 2014 30 | Annual Report franklintempleton.com FRANKLIN UNIVERSAL TRUST Tax Information (unaudited) Under Section 854(b)(1)(A) of the Internal Revenue Code (Code), the Fund hereby reports 26.48% of the ordinary income dividends as income qualifying for the dividends received deduction for the fiscal year ended August 31, 2014. Under Section 854(b)(1)(B) of the Code, the Fund hereby reports the maximum amount allowable but no less than $3,174,675 as qualified dividends for purposes of the maximum rate under Section 1(h)(11) of the Code for the fiscal year ended August 31, 2014. Distributions, including qualified dividend income, paid during calendar year 2014 will be reported to shareholders on Form 1099-DIV by mid-February 2015. Shareholders are advised to check with their tax advisors for information on the treatment of these amounts on their individual income tax returns. Under Section 871(k)(1)(C) of the Code, the Fund hereby reports the maximum amount allowable but no less than $7,547,687 as interest related dividends for purposes of the tax imposed under Section 871(a)(1)(A) of the Code for the fiscal year ended August 31, 2014. franklintempleton.com Annual Report | 31 FRANKLIN UNIVERSAL TRUST Board Members and Officers The name, year of birth and address of the officers and board members, as well as their affiliations, positions held with the Trust, principal occupations during at least the past five years and number of portfolios overseen in the Franklin Templeton Investments fund complex are shown below. Generally, each board member serves until that persons successor is elected and qualified. Independent Board Members Number of Portfolios in Name, Year of Birth Length of Fund Complex Overseen Other Directorships Held and Address Position Time Served by Board Member* During at Least the Past 5 Years Harris J. Ashton (1932) Trustee Since 1988 Bar-S Foods (meat packing company) One Franklin Parkway (1981-2010). San Mateo, CA 94403-1906 Principal Occupation During at Least the Past 5 Years: Director of various companies; and formerly, Director, RBC Holdings, Inc. (bank holding company) (until 2002); and President, Chief Executive Officer and Chairman of the Board, General Host Corporation (nursery and craft centers) (until 1998). Mary C. Choksi (1950) Trustee Since October Avis Budget Group Inc. (car rental), One Franklin Parkway Omnicom Group Inc. (advertising and San Mateo, CA 94403-1906 marketing communications services) and H.J. Heinz Company (processed foods and allied products) (1988-2006). Principal Occupation During at Least the Past 5 Years: Founding Partner and Senior Managing Director, Strategic Investment Group (investment management group) (1987-present); director of various companies; and formerly, Founding Partner and Managing Director, Emerging Markets Management LLC (investment management firm) (1987-2011); Loan Officer/Senior Loan Officer/Senior Pension Investment Officer, World Bank Group (international financial institution) (1977-1987). Sam Ginn (1937) Trustee Since 2007 ICO Global Communications One Franklin Parkway (Holdings) Limited (satellite company) San Mateo, CA 94403-1906 (2006-2010), Chevron Corporation (global energy company) (1989-2009), Hewlett-Packard Company (technology company) (1996-2002), Safeway, Inc. (grocery retailer) (1991-1998) and TransAmerica Corporation (insurance company) (1989-1999). Principal Occupation During at Least the Past 5 Years: Private investor; Chairman, First Responder Network Authority (FirstNet) (interoperable wireless broadband network) (2012-present); and formerly, Chairman of the Board, Vodafone AirTouch, PLC (wireless company) (1999-2000); Chairman of the Board and Chief Executive Officer, AirTouch Communications (cellular communications) (1993-1998) and Pacific Telesis Group (telephone holding company) (1988-1994). Edith E. Holiday (1952) Trustee Since 2004 Hess Corporation (exploration and One Franklin Parkway refining of oil and gas), H.J. Heinz San Mateo, CA 94403-1906 Company (processed foods and allied products) (1994-2013), RTI International Metals, Inc. (manufacture and distribution of titanium), Canadian National Railway (railroad) and White Mountains Insurance Group, Ltd. (holding company). Principal Occupation During at Least the Past 5 Years: Director or Trustee of various companies and trusts; and formerly, Assistant to the President of the United States and Secretary of the Cabinet (1990-1993); General Counsel to the United States Treasury Department (1989-1990); and Counselor to the Secretary and Assistant Secretary for Public Affairs and Public Liaison  United States Treasury Department (1988-1989). 32 | Annual Report franklintempleton.com FRANKLIN UNIVERSAL TRUST Independent Board Members (continued) Number of Portfolios in Name, Year of Birth Length of Fund Complex Overseen Other Directorships Held and Address Position Time Served by Board Member* During at Least the Past 5 Years J. Michael Luttig (1954) Trustee Since 2009 Boeing Capital Corporation One Franklin Parkway (aircraft financing) (2006-2013). San Mateo, CA 94403-1906 Principal Occupation During at Least the Past 5 Years: Executive Vice President, General Counsel and member of the Executive Council, The Boeing Company (aerospace company); and formerly, Federal Appeals Court Judge, U.S. Court of Appeals for the Fourth Circuit (1991-2006). Frank A. Olson (1932) Trustee Since 2005 Hess Corporation (exploration and One Franklin Parkway refining of oil and gas) (1998-2013). San Mateo, CA 94403-1906 Principal Occupation During at Least the Past 5 Years: Formerly, Chairman Of the Board, The Hertz Corporation (car rental) (1980-2000) and Chief Executive Officer (1977-1999); Chairman of the Board, President and Chief Executive Officer, UAL Corporation (airlines) (1987-1991). Larry D. Thompson (1945) Trustee Since 2007 Cbeyond, Inc. (business communi- One Franklin Parkway cations provider) (2010-2012), The San Mateo, CA 94403-1906 Southern Company (energy company) (2010-2012) and Graham Holdings Company ( formerly, The Washington Post Company) (education and media organization). Principal Occupation During at Least the Past 5 Years: Executive Vice President  Government Affairs, General Counsel and Corporate Secretary, PepsiCo, Inc. (consumer products) (2012-present); and formerly, John A. Sibley Professor of Corporate and Business Law, University of Georgia School of Law (2011-2012); Senior Vice President  Government Affairs, General Counsel and Secretary, PepsiCo, Inc. (2004-2011); Senior Fellow of The Brookings Institution (2003-2004); Visiting Professor, University of Georgia School of Law (2004); and Deputy Attorney General, U.S. Department of Justice (2001-2003). John B. Wilson (1959) Lead Trustee since None One Franklin Parkway Independent 2006 and Lead San Mateo, CA 94403-1906 Trustee Independent Trustee since 2008 Principal Occupation During at Least the Past 5 Years: President, Staples Europe (office supplies) (2012-present); President and Founder, Hyannis Port Capital, Inc. (real estate and private equity investing); serves on private and non-profit boards; and formerly, Chief Operating Officer and Executive Vice President, Gap, Inc. (retail) (1996-2000); Chief Financial Officer and Executive Vice President  Finance and Strategy, Staples, Inc. (1992-1996); Senior Vice President  Corporate Planning, Northwest Airlines, Inc. (airlines) (1990-1992); and Vice President and Partner, Bain & Company (consulting firm) (1986-1990). franklintempleton.com Annual Report | 33 FRANKLIN UNIVERSAL TRUST Interested Board Members and Officers Number of Portfolios in Name, Year of Birth Length of Fund Complex Overseen Other Directorships Held and Address Position Time Served by Board Member* During at Least the Past 5 Years **Gregory E. Johnson (1961) Trustee Since 2013 None One Franklin Parkway San Mateo, CA 94403-1906 Principal Occupation During at Least the Past 5 Years: Chairman of the Board, Member  Office of the Chairman, Director, President and Chief Executive Officer, Franklin Resources, Inc.; officer and/or director or trustee, as the case may be, of some of the other subsidiaries of Franklin Resources, Inc. and of 44 of the investment companies in Franklin Templeton Investments; and Chairman, Investment Company Institute. **Rupert H. Johnson, Jr. (1940) Chairman of Chairman of the None One Franklin Parkway the Board, Board since 2013, San Mateo, CA 94403-1906 Trustee and Trustee and Senior Senior Vice Vice President President since 1988 Principal Occupation During at Least the Past 5 Years: Vice Chairman, Member  Office of the Chairman and Director, Franklin Resources, Inc.; Director, Franklin Advisers, Inc.; Senior Vice President, Franklin Advisory Services, LLC; and officer and/or director or trustee, as the case may be, of some of the other subsidiaries of Franklin Resources, Inc. and of 41 of the investment companies in Franklin Templeton Investments. Alison E. Baur (1964) Vice President Since 2012 Not Applicable Not Applicable One Franklin Parkway San Mateo, CA 94403-1906 Principal Occupation During at Least the Past 5 Years: Deputy General Counsel, Franklin Templeton Investments; and officer of some of the other subsidiaries of Franklin Resources, Inc. and of 46 of the investment companies in Franklin Templeton Investments. Laura F. Fergerson (1962) Chief Executive Since 2009 Not Applicable Not Applicable One Franklin Parkway Officer  San Mateo, CA 94403-1906 Finance and Administration Principal Occupation During at Least the Past 5 Years: Senior Vice President, Franklin Templeton Services, LLC; and officer of 46 of the investment companies in Franklin Templeton Investments. Gaston Gardey (1967) Treasurer, Since 2009 Not Applicable Not Applicable One Franklin Parkway Chief Financial San Mateo, CA 94403-1906 Officer and Chief Accounting Officer Principal Occupation During at Least the Past 5 Years: Director, Fund Accounting, Franklin Templeton Investments; and officer of 27 of the investment companies in Franklin Templeton Investments. Aliya S. Gordon (1973) Vice President Since 2009 Not Applicable Not Applicable One Franklin Parkway San Mateo, CA 94403-1906 Principal Occupation During at Least the Past 5 Years: Senior Associate General Counsel, Franklin Templeton Investments; officer of 46 of the investment companies in Franklin Templeton Investments; and formerly, Litigation Associate, Steefel, Levitt & Weiss, LLP (2000-2004). 34 | Annual Report franklintempleton.com FRANKLIN UNIVERSAL TRUST Interested Board Members and Officers (continued) Number of Portfolios in Name, Year of Birth Length of Fund Complex Overseen Other Directorships Held and Address Position Time Served by Board Member* During at Least the Past 5 Years Steven J. Gray (1955) Vice President Since 2009 Not Applicable Not Applicable One Franklin Parkway San Mateo, CA 94403-1906 Principal Occupation During at Least the Past 5 Years: Senior Associate General Counsel, Franklin Templeton Investments; Vice President, Franklin Templeton Distributors, Inc.; and Franklin Alternative Strategies Advisers, LLC; and officer of 46 of the investment companies in Franklin Templeton Investments. Selena L. Holmes (1965) Vice President Since 2012 Not Applicable Not Applicable 100 Fountain Parkway  AML St. Petersburg, FL 33716-1205 Compliance Principal Occupation During at Least the Past 5 Years: Director, Global Compliance Monitoring; Chief Compliance Officer, Franklin Alternative Strategies Advisers, LLC; Vice President, Franklin Templeton Companies, LLC; and officer of 46 of the investment companies in Franklin Templeton Investments. Edward B. Jamieson (1948) President and President since Not Applicable Not Applicable One Franklin Parkway Chief Executive 1993 and Chief San Mateo, CA 94403-1906 Officer  Executive Officer Investment  Investment Management Management since Principal Occupation During at Least the Past 5 Years: President, Chief Investment Officer and Director, Franklin Advisers, Inc.; Executive Vice President, Franklin Templeton Institutional, LLC; and officer and/or trustee, as the case may be, of some of the other subsidiaries of Franklin Resources, Inc. and of 10 of the investment companies in Franklin Templeton Investments. Kimberly H. Novotny (1972) Vice President Since 2013 Not Applicable Not Applicable 300 S.E. 2nd Street Fort Lauderdale, FL 33301-1923 Principal Occupation During at Least the Past 5 Years: Associate General Counsel, Franklin Templeton Investments; Vice President and Secretary, Fiduciary Trust International of the South; Vice President, Templeton Investment Counsel, LLC; Assistant Secretary, Franklin Resources, Inc.; and officer of 46 of the investment companies in Franklin Templeton Investments. Robert C. Rosselot (1960) Chief Since 2013 Not Applicable Not Applicable 300 S.E. 2nd Street Compliance Fort Lauderdale, FL 33301-1923 Officer Principal Occupation During at Least the Past 5 Years: Director, Global Compliance, Franklin Templeton Investments; Vice President, Franklin Templeton Companies, LLC; officer of 46 of the investment companies in Franklin Templeton Investments; and formerly, Senior Associate General Counsel, Franklin Templeton Investments (2007-2013); and Secretary and Vice President, Templeton Group of Funds (2004-2013). Karen L. Skidmore (1952) Vice President Since 2006 Not Applicable Not Applicable One Franklin Parkway and Secretary San Mateo, CA 94403-1906 Principal Occupation During at Least the Past 5 Years: Senior Associate General Counsel, Franklin Templeton Investments; and officer of 46 of the investment companies in Franklin Templeton Investments. franklintempleton.com Annual Report | 35 FRANKLIN UNIVERSAL TRUST Interested Board Members and Officers (continued) Number of Portfolios in Name, Year of Birth Length of Fund Complex Overseen Other Directorships Held and Address Position Time Served by Board Member* During at Least the Past 5 Years Craig S. Tyle (1960) Vice President Since 2005 Not Applicable Not Applicable One Franklin Parkway San Mateo, CA 94403-1906 Principal Occupation During at Least the Past 5 Years: General Counsel and Executive Vice President, Franklin Resources, Inc.; and officer of some of the other subsidiaries of Franklin Resources, Inc. and of 46 of the investment companies in Franklin Templeton Investments. Lori A. Weber (1964) Vice President Since 2011 Not Applicable Not Applicable 300 S.E. 2nd Street Fort Lauderdale, FL 33301-1923 Principal Occupation During at Least the Past 5 Years: Senior Associate General Counsel, Franklin Templeton Investments; Assistant Secretary, Franklin Resources, Inc.; Vice President and Secretary, Templeton Investment Counsel, LLC; Vice President, Fiduciary Trust International of the South; and officer of 46 of the investment companies in Franklin Templeton Investments. *We base the number of portfolios on each separate series of the U.S. registered investment companies within the Franklin Templeton Investments fund complex. These portfolios have a common investment manager or affiliated investment managers. **Gregory E. Johnson is considered to be an interested person of the Fund under the federal securities laws due to his position as an officer and director of Franklin Resources, Inc. (Resources), which is the parent company of the Funds investment manager. Rupert H. Johnson, Jr. is considered to be an interested person of the Fund under the federal securities laws due to his position as officer and director and major shareholder of Resources. Note 1: Rupert H. Johnson, Jr. is the uncle of Gregory E. Johnson. Note 2: Officer information is current as of the date of this report. It is possible that after this date, information about officers may change. The Sarbanes-Oxley Act of 2002 and Rules adopted by the Securities and Exchange Commission require the Fund to disclose whether the Funds Audit Committee includes at least one member who is an audit committee financial expert within the meaning of such Act and Rules. The Funds Board has determined that there is at least one such financial expert on the Audit Committee and has designated John B. Wilson as its audit committee financial expert. The Board believes that Mr. Wilson qualifies as such an expert in view of his extensive business background and experience, including service as chief financial officer of Staples, Inc. from 1992 to 1996. Mr. Wilson has been a Member and Chairman of the Funds Audit Committee since 2006. As a result of such background and experience, the Board believes that Mr. Wilson has acquired an understanding of generally accepted accounting principles and financial statements, the general application of such principles in connection with the accounting estimates, accruals and reserves, and analyzing and evaluating financial statements that present a breadth and level of complexity of accounting issues generally comparable to those of the Fund, as well as an understanding of internal controls and procedures for financial reporting and an understanding of audit committee functions. Mr. Wilson is an independent Board member as that term is defined under the relevant Securities and Exchange Commission Rules and Releases or the listing standards applicable to the Fund. 36 | Annual Report franklintempleton.com FRANKLIN UNIVERSAL TRUST Shareholder Information Proxy Voting Policies and Procedures The Funds investment manager has established Proxy Voting Policies and Procedures (Policies) that the Fund uses to determine how to vote proxies relating to portfolio securities. Shareholders may view the Funds complete Policies online at franklintempleton.com. Alternatively, shareholders may request copies of the Policies free of charge by calling the Proxy Group collect at (954) 527-7678 or by sending a written request to: Franklin Templeton Companies, LLC, 300 S.E. 2nd Street, Fort Lauderdale, FL 33301, Attention: Proxy Group. Copies of the Funds proxy voting records are also made available online at franklintempleton.com and posted on the U.S. Securities and Exchange Commissions website at sec.gov and reflect the most recent 12-month period ended June 30. Quarterly Statement of Investments The Fund files a complete statement of investments with the U.S. Securities and Exchange Commission for the first and third quarters for each fiscal year on Form N-Q. Shareholders may view the filed Form N-Q by visiting the Commissions website at sec.gov. The filed form may also be viewed and copied at the Commissions Public Reference Room in Washington, DC. Information regarding the operations of the Public Reference Room may be obtained by calling (800) SEC-0330. Certifications The Funds Chief Executive Officer  Finance and Administration is required by the New York Stock Exchanges Listing Standards to file annually with the Exchange a certification that she is not aware of any violation by the Fund of the Exchanges Corporate Governance Standards applicable to the Fund. The Fund has filed such certification. In addition, the Funds Chief Executive Officer  Finance and Administration and Chief Financial Officer and Chief Accounting Officer are required by the rules of the U.S. Securities and Exchange Commission to provide certain certifications with respect to the Funds Form N-CSR and Form N-CSRS (which include the Funds annual and semi-annual reports to shareholders) that are filed semiannually with the Commission. The Fund has filed such certifications with its Form N-CSRS for the six months ended February 28, 2014. Additionally, the Fund expects to file, on or about October 30, 2014, such certifications with its Form N-CSR for the year ended August 31, 2014. franklintempleton.com Annual Report | 37 This page intentionally left blank. This page intentionally left blank. This page intentionally left blank. Item 2. Code of Ethics. (a) The Registrant has adopted a code of ethics that applies to its principal executive officers and principal financial and accounting officer. (c) N/A (d) N/A (f) Pursuant to Item 12(a)(1), the Registrant is attaching as an exhibit a copy of its code of ethics that applies to its principal executive officers and principal financial and accounting officer. Item 3. Audit Committee Financial Expert. (a)(1) The Registrant has an audit committee financial expert serving on its audit committee. The audit committee financial expert is John B. Wilson and he is "independent" as defined under the relevant Securities and Exchange Commission Rules and Releases. Item 4.Principal Accountant Fees and Services. (a) Audit Fees The aggregate fees paid to the principal accountant for professional services rendered by the principal accountant for the audit of the registrant’s annual financial statements or for services that are normally provided by the principal accountant in connection with statutory and regulatory filings or engagements were $41,507 for the fiscal year ended August 31, 2014 and $41,902 for the fiscal year ended August 31, 2013. (b) Audit-Related Fees There were no fees paid to the principal accountant for assurance and related services rendered by the principal accountant to the registrant that are reasonably related to the performance of the audit of the registrant's financial statements and are not reported under paragraph (a) of Item 4. There were no fees paid to the principal accountant for assurance and related services rendered by the principal accountant to the registrant's investment adviser and any entity controlling, controlled by or under common control with the investment adviser that provides ongoing services to the registrant that are reasonably related to the performance of the audit of their financial statements. (c) Tax Fees There were no fees paid to the principal accountant for professional services rendered by the principal accountant to the registrant for tax compliance, tax advice and tax planning. The aggregate fees paid to the principal accountant for professional services rendered by the principal accountant to the registrant’s investment adviser and any entity controlling, controlled by or under common control with the investment adviser that provides ongoing services to the registrant for tax compliance, tax advice and tax planning were $3,830 for the fiscal year ended August 31, 2014 and $3,100 for the fiscal year ended August 31, 2013. The services for which these fees were paid included technical tax consultation for capital gain tax and withholding tax reporting for foreign governments and requirements on local country’s self-certification forms. (d) All Other Fees The aggregate fees paid to the principal accountant for products and services rendered by the principal accountant to the registrant, other than the services reported in paragraphs (a)-(c) of Item 4 were $61 for the fiscal year ended August 31, 2014 and $0 for the fiscal year ended August 31, 2013. The services for which these fees were paid included review of materials provided to the fund Board in connection with the investment management contract renewal process. The aggregate fees paid to the principal accountant for products and services rendered by the principal accountant to the registrant’s investment adviser and any entity controlling, controlled by or under common control with the investment adviser that provides ongoing services to the registrant, other than the services reported in paragraphs (a)-(c) of Item 4 were $159,675 for the fiscal year ended August 31, 2014 and $0 for the fiscal year ended August 31, 2013. The services for which these fees were paid included review of materials provided to the fund Board in connection with the investment management contract renewal process. (e)(1) The registrant’s audit committee is directly responsible for approving the services to be provided by the auditors, including: (i) pre-approval of all audit and audit related services; (ii) pre-approval of all non-audit related services to be provided to the Fund by the auditors; (iii) pre-approval of all non-audit related services to be provided to the registrant by the auditors to the registrant’s investment adviser or to any entity that controls, is controlled by or is under common control with the registrant’s investment adviser and that provides ongoing services to the registrant where the non-audit services relate directly to the operations or financial reporting of the registrant; and (iv) establishment by the audit committee, if deemed necessary or appropriate, as an alternative to committee pre-approval of services to be provided by the auditors, as required by paragraphs (ii) and (iii) above, of policies and procedures to permit such services to be pre-approved by other means, such as through establishment of guidelines or by action of a designated member or members of the committee; provided the policies and procedures are detailed as to the particular service and the committee is informed of each service and such policies and procedures do not include delegation of audit committee responsibilities, as contemplated under the Securities Exchange Act of 1934, to management; subject, in the case of (ii) through (iv), to any waivers, exceptions or exemptions that may be available under applicable law or rules. (e) (2) None of the services provided to the registrant described in paragraphs (b)-(d) of Item 4 were approved by the audit committee pursuant to paragraph (c)(7)(i)(C) of Rule 2-01 of regulation S-X. (f) No disclosures are required by this Item 4(f). (g) The aggregate non-audit fees paid to the principal accountant for services rendered by the principal accountant to the registrant and the registrant’s investment adviser and any entity controlling, controlled by or under common control with the investment adviser that provides ongoing services to the registrant were $163,566 for the fiscal year ended August 31, 2014 and $3,100 for the fiscal year ended August 31, 2013. (h) The registrant’s audit committee of the board has considered whether the provision of non-audit services that were rendered to the registrant’s investment adviser (not including any sub-adviser whose role is primarily portfolio management and is subcontracted with or overseen by another investment adviser), and any entity controlling, controlled by, or under common control with the investment adviser that provides ongoing services to the registrant that were not pre-approved pursuant to paragraph (c)(7)(ii) of Rule 2-01 of Regulation S-X is compatible with maintaining the principal accountant’s independence. Item 5. Audit Committee of Listed Registrants. Members of the Audit Committee are: Mary C. Choksi, J.
